--------------------------------------------------------------------------------

Exhibit 10.1(c)(2)
 
SENSIENT TECHNOLOGIES CORPORATION


2012 NON-EMPLOYEE DIRECTORS STOCK PLAN


Section 1


(Amended and Restated as of February 5, 2015)


ESTABLISHMENT, PURPOSE AND EFFECTIVE DATE OF PLAN


1.1               Establishment.    Sensient Technologies Corporation, a
Wisconsin corporation (the “Company”), hereby establishes the “Sensient
Technologies Corporation 2012 Non-Employee Directors Stock Plan” (the “Plan”)
which provides for the grant of stock to Non-Employee Directors of the Company.
For purposes of this Plan, a “Non-Employee Director” means any director who is
not treated as an employee of the Company.


1.2               Purpose.    The purpose of this Plan is to advance the
interests of the Company by aligning the interests of the Company’s stockholders
and Non-Employee Directors, and by enabling the Company to attract and retain
the services of directors upon whose judgment, interest and special effort the
successful conduct of its operations is largely dependent.


1.3                Term of Plan; Effect on Prior Plan.    If this Plan is
approved by shareholders at the 2012 annual meeting of shareholders, there will
be a final grant of restricted stock under the Sensient Technologies Corporation
2002 Non-Employee Director Stock Plan (the “2002 Plan”).  Thereafter,  no
further awards will be granted under the 2002 Plan.  Awards granted previously
under the 2002 Plan will remain in effect in accordance with their terms.  This
Plan shall become effective immediately following the final grants under the
2002 Plan; provided that the initial grants under this Plan shall be made
immediately following the 2013 annual meeting of shareholders.


Section 2


ELIGIBILITY AND PARTICIPATION


2.1                Eligibility and Participation.    Participants (the
“Participants”) in this Plan shall include each member of the Board who is a
Non-Employee Director at the time Common Stock of the Company is issued pursuant
to this Plan.


Section 3


ADMINISTRATION


3.1                Administration.    This Plan shall be administered by the
Nominating and Corporate Governance Committee of the Board.


3.2               Powers and Authority of the Nominating and Corporate
Governance Committee.    The Nominating and Corporate Governance Committee, by
majority action thereof, shall have complete and sole authority to:


(a)                 Interpret this Plan and apply its provisions, and prescribe,
amend and rescind rules, regulations, procedures, and forms relating to this
Plan;
1

--------------------------------------------------------------------------------



(b)                 Authorize any person to execute, on behalf of the Company,
any instrument required to carry out the purposes of this Plan;


(c)                 Amend any outstanding agreement relating to any Common Stock
issued pursuant to this Plan, subject to legal restrictions and to the consent
of the Participant who entered into such agreement; and


(d)                Make all other determinations and take all other actions
deemed necessary or advisable for the administration hereof and provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company in connection herewith;


but only to the extent that any of the foregoing are not contrary to the express
provisions hereof. Determinations, interpretations or other actions made or
taken by the Nominating and Corporate Governance Committee pursuant to the
provisions hereof shall be final, binding and conclusive for all purposes and
upon all persons. The Nominating and Corporate Governance Committee’s decisions
need not be uniform and may be made selectively among Participants, whether or
not they are similarly situated.


Notwithstanding the foregoing, the Nominating and Corporate Governance Committee
shall have no discretion or authority to: (i) designate the Participants to be
issued Common Stock; (ii) determine the number of shares of Common Stock to be
issued to each such Participant; (iii) determine the terms and conditions of
such Common Stock relating to restrictions or lapse thereof; or (iv) prescribe
the consideration for the issuance of Common Stock hereunder and determine the
sufficiency of such consideration, which matters shall be as hereafter provided.


3.3                Composition of Nominating and Corporate Governance
Committee.    The Nominating and Corporate Governance Committee shall consist of
no less than two members of the Board who shall be appointed by the Board.


Section 4


STOCK SUBJECT TO PLAN


4.1                Number.    The total number of shares of Common Stock
reserved and available for issuance under this Plan shall initially be 140,000.
The number of shares of Common Stock reserved and available for issuance
hereunder shall be subject to adjustment upon occurrence of any of the events
indicated in Section 4.2 hereof. The shares to be issued under this Plan shall
consist of treasury Common Stock or authorized but unissued shares of Common
Stock, not reserved for any other purpose. In the event any shares of Common
Stock that are granted under the Plan are forfeited, such shares again shall
become available for issuance under the Plan.


4.2                Adjustment in Capitalization.    In the event of any change
in the outstanding shares of Common Stock that occurs, whether prior to or after
the effective date of this Plan, by reason of a Common Stock dividend or split,
recapitalization, merger, consolidation, combination, spin-off, split-up,
exchange of shares or other similar corporate change, the aggregate number of
shares of Common Stock authorized for issuance hereunder shall be appropriately
adjusted by the Nominating and Corporate Governance Committee, whose
determination shall be conclusive; provided, however, that fractional shares
shall be rounded to the nearest whole share. In such event, the Nominating and
Corporate Governance Committee shall also have the discretion to make
appropriate adjustments in the number of shares of Common Stock authorized for
issuance to Participants hereunder.
2

--------------------------------------------------------------------------------

Section 5


SHARE AWARDS


5.1                 Grant of Common Stock.    Effective with the 2015 annual
meeting of shareholders, subject to this Section and Sections 1.3, 4.1 and 4.2
hereof, each person who was a Non-Employee Director of the Company immediately
following each annual meeting of shareholders of the Company shall, without
further action by the Board or the Nominating and Corporate Governance
Committee, be issued  such number  shares of the Company’s Common Stock (subject
to appropriate adjustment as provided in Section 4.2 hereof) as shall be
substantially equivalent in value to $90,000 as soon as reasonably practicable
following such date.  Such shares of Common Stock shall be evidenced by a
written agreement to be entered into between the Company and the Participant.
Such shares of Common Stock shall not be transferable and shall be immediately
and automatically forfeited to the Company in the event the Participant ceases
to serve as a member of the Board, provided, however, that such forfeiture
provision shall lapse with respect to one-third of the shares of Common Stock so
issued on the date of each of the next three annual meetings of stockholders, if
the participant continuously serves as a member of the Board until such annual
meeting date (such period until the forfeiture provision on the shares shall
lapse, the “Period of Restriction”). The Nominating and Corporate Governance
Committee shall have no discretion in determining the number of shares of Common
Stock issued to each Participant.


5.2                Cessation of Service.


(a)                 Death, Disability or Retirement.    Upon cessation of
service as a Non-Employee Director of the Company due to death, disability,
voluntary retirement or retirement required under any mandatory policy of the
Company then in effect, the Period of Restriction shall immediately lapse. 
“Retirement” for this purpose shall mean cessation of service at or after age 65
by a director who has served on the Board for at least three years.


(b)                Removal.    Upon cessation of service as a Non-Employee
Director of the Company due to removal from the Board in accordance with the
procedures set forth in Sections 180.0808 and 180.0809 of the Wisconsin Business
Corporation Law or the Company’s Bylaws, as amended from time to time, any
shares of Common Stock with respect to which the Period of Restriction has not
yet lapsed shall be immediately and automatically forfeited to the Company.


5.3                 Change of Control.


(a)                 In the event of a “Change of Control” (as hereinafter
defined), the Period of Restriction shall be deemed to have lapsed immediately
prior to the consummation of the transaction constituting the Change of Control.


(b)                 A “Change of Control” of the Company means:


(i)                  the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition pursuant to a transaction which complies with clauses (A), (B)
and (C) of subsection (iii) of this Section 5.3(b); or
3

--------------------------------------------------------------------------------

(ii)                individuals who, as of December 6, 2001, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to December 6, 2001 whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or


(iii)               consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
person (excluding any employee benefit plan (or related trust) of the Company or
of such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or


(iv)               approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


5.4                Restrictions on Common Stock.    Notwithstanding the
foregoing, the Company may delay the issuance of Common Stock under the Plan
until applicable Federal, “blue sky” and state securities law requirements and
any stock exchange requirements are satisfied. The Nominating and Corporate
Governance Committee shall impose such restrictions on any shares of Common
Stock issued pursuant to this Plan as it may deem necessary or advisable to
comply with restrictions under applicable Federal securities laws, under the
requirements of any stock exchange upon which such shares of Common Stock are
then listed, and under any “blue sky” or state securities laws applicable to
such shares.


5.5                Registration.    Any Common Stock granted hereunder to a
Participant may be evidenced in such manner as the Nominating and Corporate
Governance Committee may deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Common Stock
granted hereunder to a Participant, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend (as determined by
the Nominating and Corporate Governance Committee) referring to the terms,
conditions and restrictions applicable to such Common Stock. In the event such
Common Stock is issued in book-entry form, the depository and the Company’s
transfer agent shall be provided with notice referring to the terms, conditions
and restrictions applicable to such Common Stock, together with such
stop-transfer instructions as the Nominating and Corporate Governance Committee
deems appropriate.
4

--------------------------------------------------------------------------------



5.6                Removal of Restrictions.    Except as otherwise provided in
Sections 5.1, 5.2, 5.3 and 5.7 hereof, shares of Common Stock covered by each
Common Stock grant made under the Plan shall become freely transferable by the
Participant after the last day of the Period of Restriction. Once the shares are
released from the restrictions, the Participant shall be entitled to have the
legend required by Section 5.5 removed from his or her stock certificates, to
the extent such legend is no longer applicable.


5.7                Voting Rights.    During the Period of Restriction,
Participants holding shares of Common Stock granted hereunder may exercise full
voting rights with respect to those shares.


5.8                Dividends and Other Distributions.    During the Period of
Restriction, Participants holding shares of Common Stock granted hereunder shall
be entitled to receive all dividends and other distributions paid with respect
to those shares while they are so held. If any such dividends or distributions
are paid in shares of Stock, the shares shall be subject to the same
restrictions on transferability as the shares of Common Stock with respect to
which they were paid.


5.9               Nontransferability of Common Stock.    No shares of Common
Stock granted under the Plan may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
decent and distribution, until the termination of the applicable Period of
Restriction. All rights with respect to the Common Stock granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.


Section 6


GENERAL PROVISIONS


6.1                 Amendment and Termination.    The Board may at any time
amend, alter, suspend, discontinue or terminate this Plan.


6.2                Taxes.    The Company shall be entitled to withhold the
amount of any tax attributable to shares of Common Stock deliverable under this
Plan after giving the person entitled to receive such shares of Common Stock
notice as far in advance as practicable, and the Company may defer delivery if
any such tax may be pending unless and until indemnified to its satisfaction. A
Participant may elect to pay all or a portion of the federal, state and local
withholding taxes arising in connection with the lapse of restrictions on Common
Stock, by electing to (i) have the Company withhold shares of Common Stock, (ii)
tender back shares of Common Stock received in connection with such benefit, or
(iii) deliver other previously owned shares of Common Stock, having a fair
market value equal to the amount to be withheld; provided, however, that the
amount to be withheld shall not exceed the Participant’s estimated total
federal, state and local tax obligations associated with the transaction. The
written election must be made on or before the date as of which the amount of
tax to be withheld is determined. The fair market value of fractional shares of
Common Stock remaining after payment of the withholding taxes shall be paid to
the Participant in cash.


6.3                 Indemnification.    Each person who is or shall have been a
member of the Nominating and Corporate Governance Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under this Plan and against and from any and all
amounts paid in settlement thereof, with the Company’s approval, or paid by him
in satisfaction of any judgment in any such action, suit or proceeding against
him, provided, however, that he shall give the Company an opportunity, at its
own expense, to handle and defend the same before he undertakes to handle and
defend it on his own behalf. The foregoing right shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
5

--------------------------------------------------------------------------------

6.4                 Rights of Board Members.    Nothing in this Plan shall
interfere with or limit in any way the rights of stockholders of the Company or
the Board to elect or remove members of the Board at any time nor confer upon
any Participant any right to continue as a member of the Board.


6.5                No Right to Specific Assets.    Nothing contained in the Plan
and no action taken pursuant to the Plan shall create or be construed to create
a trust of any kind or any fiduciary relationship between the Company and any
Participant, the executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons. To the extent
that any Participant or his executor, administrator, or other personal
representative, as the case may be, acquires a right to receive any benefit from
the Company pursuant to the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.


6.6                Rights as a Stockholder.    A Participant shall have no
rights as a stockholder with respect to any Common Stock until he shall have
become the holder of record of such Common Stock.


6.7                 Headings and Captions.    The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.


6.8                Controlling Law.    The issuance of Common Stock shall be
subject to all applicable laws, rules and regulations, and to such approvals and
any governmental agencies or national securities exchanges as may be required.
This Plan shall be construed and enforced according to the laws of the State of
Wisconsin without regard to conflict of laws.
 
 
6

--------------------------------------------------------------------------------